1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     KENYATA BOLDRIDGE
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 2:20-mj-48 AC
12                    Plaintiff,                    STIPULATION AND ORDER TO CONTINUE
                                                    PRELIMINARY HEARING
13            v.
14    KENYATA BOLDRIDGE,                             DATE:           March 13, 2020
                                                     TIME:           2:00 P.M.
15                    Defendant.                     JUDGE:          Hon. DEBORAH BARNES
16
             On March 2, 2020, Kenyata Boldridge appeared in magistrate court in this district for his
17
     initial appearance on an alleged violation of his term of supervised release out of the Western
18
     District of Missouri, Kansas City division, pursuant to Federal Rule of Criminal Procedure 32.1.
19
     CR 1. Mr. Boldridge waived an identity hearing and requested that this matter be set for
20
     preliminary hearing pursuant to Rule 32.1(b)(1), on Monday, March 9. The government moved
21
     for detention. The defendant submitted and was ordered detained. CR 3. By previous
22
     stipulation, the preliminary hearing was re-set for Friday, March 13. CR 5.
23
             The parties request that the preliminary hearing be continued until March 20, 2020, at
24
     2:00 P.M. in front of this Court. To the degree that this additional time requires the defendant to
25
     waive his right under Rule 32.1(b)(1) to a “prompt” preliminary hearing, through counsel he so
26
     waives that right in this matter to allow for additional time for counsel to investigate the
27
     possibility of a Rule 20 transfer of this case into this jurisdiction. Defense counsel continues to
28
      Stipulation and [Proposed] Order                -1-
      to Continue Preliminary Hearing
1    work with Mr. Boldridge’s counsel in the Western District of Missouri to evaluate the possibility
2    of a transfer of jurisdiction of supervised release to the Eastern District of California. Since the
3    date of the last stipulation, undersigned counsel has worked diligently to communicate with the
4    relevant parties in the Western District of Missouri, conduct investigation into the basis for the
5    possible transfer, and consulted numerous times with her client about the case. Additional time
6    is needed to complete that investigation, to allow for respective counsel to meet and confer, and
7    to possibly file a motion requesting such transfer.
8    DATED: March 12, 2020                          Respectfully submitted,
9
                                                    HEATHER E. WILLIAMS
10                                                  Federal Defender
11                                                  /s/ Hannah R. Labaree
                                                    HANNAH R. LABAREE
12
                                                    Assistant Federal Defender
                                                    Attorney for KENYATA BOLDRIDGE
13
14   DATED: March 12, 2020                          McGREGOR W. SCOTT
                                                    United States Attorney
15
                                                    By: /s/ Aaron D. Pennekamp
16                                                  AARON D. PENNEKAMP
17                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -2-
      to Continue Preliminary Hearing
1                                                     ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the preliminary hearing, currently
5    set for March 13, 2020 at 2:00 P.M., be CONTINUED to March 20, 2020 at 2:00 P.M., in front
6    of this Honorable Court, at which hearing the parties and Court will discuss the status of a
7    possible transfer of jurisdiction to this district.
8    Dated: March 12, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                     -3-
      to Continue Preliminary Hearing
